SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) Amendment No. 4 ChinaCast Education Corporation (Name of Issuer) Common Stock, par value $0.0001 per share 16946T-10-9 (Title of class of securities) (CUSIP number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 of 8 Pages CUSIP No. 16946T-10-9 13G Page 2 of 8 1 NAMES OF REPORTING PERSONS: DIRECTV I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 26-4772533 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:* (a) [_] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,957,573 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,957,573 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,957,573 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES:* [_] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 7.7% 12 TYPE OF REPORTING PERSON:* CO CUSIP No. 16946T-10-9 13G Page 3 of 8 1 NAMES OF REPORTING PERSONS: The DIRECTV Group, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 52-1106564 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:* (a) [_] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,957,573 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,957,573 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,957,573 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES:* [_] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 7.7% 12 TYPE OF REPORTING PERSON:* CO CUSIP No. 16946T-10-9 13G Page 4 of 8 1 NAMES OF REPORTING PERSONS: DTV Network Systems, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 52-2358833 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:* (a) [_] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,957,573 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,957,573 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,957,573 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES:* [_] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 7.7% 12 TYPE OF REPORTING PERSON:* CO Item 1(a)Name of Issuer: ChinaCast Education Corporation Item 1(b)Address of Issuer’s Principal Executive Offices: 10/F Xu Jie Mansion, No. 29 Nanmofang Road Beijing, Peoples Republic of China Item 2(a):Name of Person Filing: This statement is filed by DIRECTV and its wholly-owned subsidiaries, The DIRECTV Group, Inc. and DTV Network Systems, Inc. Item 2(b):Address of Principal Business Office or if None, Residence: 2230 E.
